Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and terminal disclaimer filed on 8/11/2022 overcome all the rejections set forth in the previous Office Action.
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments. Since all arguments are for the claimed limitations as amended not as originally filed, the responses to the arguments will be detailed in the rejection section below.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Welinder et al., US 20180024974 A1, published on 2018-01-25, hereinafter Welinder.
Rashid et al., "A discriminative learning approach for orientation detection of urdu document images." In 2009 IEEE 13th International Multitopic Conference, pp. 1-5. IEEE, 2009, hereinafter Rashid.  
Gordo Soldevila et al., US 20170177965 A1, published on 2017-06-22, hereinafter Soldevila.
Comay et al., US 20110166934 A1, published on 2011-07-07, hereinafter Comay.  
Konishi, US 20080187249 A1, published on 2008-08-07, hereinafter Konishi.  
Fu et al., US 20190095730 A1, published on 2019-03-28, hereinafter Fu.  
Sato, US 20170237868 A1, published on 2017-08-17, hereinafter Sato.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Welinder, in view of Rashid and Soldevila, and further in view of Comay and Konishi.
Regarding claim 1, Welinder discloses a method, (Welinder: Abstract) comprising: 
processing a plurality of digital images utilizing a document detection neural network to identify a digital image comprising a depiction of a document; (Welinder: [0037, 0052]. “[0052] … As shown in FIG. 2, mobile computing device 106 and/or online content management system application 108 performs an act 202 of detecting a displayed document in an image frame received from a live image feed. For instance, in one or more embodiments, document enhancement system 100 analyzes the received image frame to identify the displayed document. Document enhancement system 100 can utilize a trained neural network to identify the displayed document in the image frame.”)
utilizing Welinder: [0059-0060, 0063, 0066]. “[0059] Furthermore, as part of act 302 document enhancement system 100 also rectifies the displayed document. For example, the displayed document may be skewed due to the camera angle when the original image frame was captured (e.g., the edges of the displayed document may not be square or rectangular because the camera was not parallel to the document, or the document was not on a flat surface, etc.). Thus, document enhancement system 100 rectifies the displayed document utilizing geometric transformations to correct any skew or orientation abnormality in the displayed document.” “[0066] … document enhancement system 100 can bring the angle of the corner to ninety degrees using an affine transformation, and aligning the displayed document's edges with the vertical and horizontal directions in the rectified displayed document.” Detecting the orientation of the document is implied for the document enhancement system 100 to rectify the displayed document by correcting its orientation.)  
utilizing a Welinder: “[0085] … document enhancement system 100 can optionally perform additional procedures in combination with the enhanced document image (e.g., optical character recognition, text searching, etc.). “ The “text searching” implies generation of the computer searchable text since otherwise the system cannot perform text searching.)


Welinder does not disclose explicitly but Rashid teaches, in an analogous art, utilizing an orientation neural network to detect an orientation of the document within the digital image. (Rashid: section II describes “the proposed method for orientation detection of Urdu documents” (first paragraph in section II titled “Method Description”) by exploiting “the properties of convolutional neural network as discriminative learning model for orientation detection of scanned Urdu document images” (first paragraph in subsection II.B titled “CNN Architecture and Training Criteria”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder’s disclosure with Rashid’s teachings by combining the document enhancement method (from Welinder) with the technique of detecting document orientation using a neural network (from Rashid) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document enhancement method would still work in the way according to Welinder and the technique of detecting document orientation using a neural network would continue to function as taught by Rashid. In fact, the inclusion of Rashid's technique of detecting document orientation using a neural network would provide a practical and/or alternative implementation of the document enhancement method and as a result would enable a better and more flexible document enhancement method due to the alternative implementation provided by Rashid.
The combination of Welinder and Soldevila, or Welinder {modified by Soldevila}, does not disclose explicitly but Soldevila teaches, in an analogous art, utilizing a text prediction neural network to generate computer searchable text for the depiction of the document. (Soldevila: Abstract, Figs. 1 and 4, [0057, 0074]. The “license plate transcription” is interpreted as the claimed “searchable text”. The image 210 in Fig. 4 shows an image comprising a depiction of a document.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder {modified by Soldevila}’s disclosure with Soldevila’s teachings by combining the document enhancement method (from Welinder {modified by Soldevila}) with the technique of utilizing a text prediction neural network to generate computer searchable text (from Soldevila) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document enhancement method would still work in the way according to Welinder {modified by Soldevila} and the technique of utilizing a text prediction neural network to generate computer searchable text would continue to function as taught by Soldevila. In fact, the inclusion of Soldevila's technique of utilizing a text prediction neural network to generate computer searchable text would provide a practical and/or alternative implementation of the document enhancement method to “perform additional procedures” (Welinder: [0085]) and as a result would broaden the application of the document enhancement method due to the technique provided by Soldevila.
Welinder {modified by Rashid and Soldevila} does not disclose explicitly but Comay teaches, in an analogous art, determining, utilizing the computer searchable text, a document category corresponding to the digital image comprising the depiction of the document; and assigning the digital image comprising the depiction of the document to Comay: [0053, 0056, 0077]. “[0053] … Image recognition operations may also include recognizing a type of document, and identifying particular data within the document. For example, a document recognition operation may include identifying a title of the document and classifying the document on the basis of the text content of the identified title. Identification of particular data may include identifying text on the basis of its position within the document, or on its proximity to a key word.” “[0077] … For example, a user may subscribe to a general document archive and access service. A general document archive and access module may analyze a received image of documents and extract data from the document. For example, a user device may transmit an image of a variety of documents to a processing unit that includes a general document archive and access module. The general document archive and access module may identify content in the document image. Documents may be categorized based on content found in the documents. The documents may be archived and later searched and retrieved base on text found in the documents.” The claimed “computer searchable text” is interpreted as the disclosed “text content of the identified title” or “text”. Searching and retrieving categorized documents from the archive implies providing the digital image to a client device associated with the document category.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder {modified by Rashid and Soldevila}’s disclosure with Comay’s teachings by combining the document processing method (from Welinder {modified by Rashid and Soldevila}) with the technique of using computer searchable text to categorize documents to be searched and retrieved (from Comay) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document processing method would still work in the way according to Welinder {modified by Rashid and Soldevila} and the technique of using computer searchable text to categorize documents to be searched and retrieved would continue to function as taught by Comay. In fact, the inclusion of Comay's technique of using computer searchable text to categorize documents to be searched and retrieved would provide a practical and/or alternative implementation of the document processing method and as a result would enable a better and more flexible document processing method due to the alternative implementation provided by Comay.
Welinder {modified by Rashid and Soldevila and Comay} does not disclose explicitly but Konishi teaches, in an analogous art, assigning the digital image comprising the depiction of the document to a folder of a content management systemKonishi: Fig. 22 and [0153])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder {modified by Rashid and Soldevila and Comay}’s disclosure with Konishi’s teachings by combining the document processing method (from Welinder {modified by Rashid and Soldevila and Comay}) with the technique of assigning a document image to a folder of a content management system based on the document category (from Konishi) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document processing method would still work in the way according to Welinder {modified by Rashid and Soldevila and Comay} and the technique of assigning a document image to a folder of a content management system based on the document category would continue to function as taught by Konishi. In fact, the inclusion of Konishi's technique of assigning a document image to a folder of a content management system based on the document category would provide a practical and/or alternative implementation of the document processing method and as a result would enable a better and more flexible document processing method due to the alternative implementation provided by Konishi.
Therefore, it would have been obvious to combine Welinder with Rashid,  Soldevila, Comay and Konishi to obtain the invention as specified in claim 1. 
Regarding claim 2, Welinder {modified by Rashid and Soldevila and Comay and Konishi} discloses the method recited in claim 1, wherein the document detection neural network comprises a convolutional neural network trained to classify digital images portraying one or more documents. (Welinder: Figs. 6-7, [0037, 0097-0098])
Regarding claim 3, Welinder {modified by Rashid and Soldevila and Comay and Konishi} discloses the method recited in claim 1, further comprising processing the digital image to generate an enhanced digital image by: determining boundaries and corners of the document depicted in the digital image; and cropping the digital image utilizing the boundaries and corners of the document. (Welinder: Abstract, Figs. 3-4, [0030, 0057-0058])
Regarding claim 4, Welinder {modified by Rashid and Soldevila and Comay and Konishi} discloses the method recited in claim 3, wherein the orientation neural network comprises a convolutional neural network and utilizing the orientation neural network to detect the orientation of the document within the digital image further comprises processing the enhanced digital image utilizing the convolutional neural network to classify the document from the digital image into an orientation category. (Rashid: “The output layer consists of 4 units corresponding to 4 orientation classes.” (See second paragraph in subsection II.B). Fig. 3 shows examples of 4 orientation classes.)
Regarding claim 6, Welinder {modified by Rashid and Soldevila and Comay and Konishi} discloses the method recited in claim 4, wherein utilizing the text prediction neural network to generate the computer searchable text comprises: rotating the enhanced digital image according to the orientation category; extracting word images from the rotated, enhanced digital image; and processing the word images utilizing the text prediction neural network to generate the computer searchable text. (Welinder: Figs. 3-4, [0057, 0060, 0085]) (Rashid: subsection II.B and Fig. 3)( Soldevila: Abstract, Figs. 1 and 4, [0057, 0074]) (See more discussions regarding claim 1)
Regarding claim 7, Welinder {modified by Rashid and Soldevila and Comay and Konishi} discloses the method recited in claim 1, further comprising indexing the digital image by associating a token with the digital image, the token comprising the computer searchable text. (Soldevila: Figs. 1 and 4, [0056-0057, 0075]. The token is interpreted as the recognized text (such as ABC123 in Fig. 4) in a license plate transcription which provides indexing to the license plate image 210 in Fig. 4.) 
Claims 9-12 are the apparatus (Welinder: Fig. 12, [0119, 0136, 0141-0142, 0145-0147]) claims, respectively, corresponding to the method claims 1, 3-4 and 6. Therefore, since claims 9-12 are similar in scope to claims 1, 3-4 and 6, claims 9-12 are rejected on the same grounds as claims 1, 3-4 and 6.
Claims 15-19 are the computer readable storage medium (Welinder: Fig. 12, [0119, 0136, 0141-0142, 0145-0147]) claims, respectively, corresponding to the method claims 1-4 and 6. Therefore, since claims 15-19 are similar in scope to claims 1-4 and 6, claims 15-19 are rejected on the same grounds as claims 1-4 and 6.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Welinder {modified by Rashid and Soldevila and Comay and Konishi} as applied to claims 4 and 9 discussed above, and further in view of Fu.
Regarding claim 5, which depends on claim 4, Welinder {modified by Rashid and Soldevila and Comay and Konishi} discloses the text prediction neural network but does not disclose explicitly a neural network comprising a stack of convolutional layers, a stack of bidirectional long short term memory layers, and a connectionist temporal classification layer. However, Fu teaches, in an analogous art, a neural network comprising a stack of convolutional layers, a stack of bidirectional long short term memory layers, and a connectionist temporal classification layer. (Fu: [0152])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder {modified by Rashid and Soldevila and Comay and Konishi}’s disclosure with Fu’s teachings by combining the document processing method (from Welinder {modified by Rashid and Soldevila and Comay and Konishi}) with the technique of implementing a neural network with convolutional layers, bidirectional long short term memory layers, and a connectionist temporal classification layer (from Fu) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document processing method would still work in the way according to Welinder {modified by Rashid and Soldevila and Comay and Konishi} and the technique of implementing a neural network with convolutional layers, bidirectional long short term memory layers, and a connectionist temporal classification layer would continue to function as taught by Fu. In fact, the inclusion of Fu's technique of implementing a neural network with convolutional layers, bidirectional long short term memory layers, and a connectionist temporal classification layer would provide a practical and/or alternative implementation of the document processing method and as a result would enable a better and more flexible document processing method due to the alternative implementation provided by Fu.
Therefore, it would have been obvious to combine Welinder {modified by Rashid and Soldevila and Comay and Konishi} with Fu to obtain the invention as specified in claim 5. 
Claim 13 is similarly rejected as claim 5 discussed above.
Claims 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Welinder {modified by Rashid and Soldevila} as applied to claims 1, 9 and 15 discussed above, and further in view of Sato.
Regarding claim 8, which depends on claim 1, Welinder {modified by Rashid and Soldevila and Comay and Konishi} does not disclose explicitly but Sato teaches, in an analogous art, determining an association between the document category and a user of the content management system; and assigning the digital image to the folder by assigning the digital image to a category folder of the user of the content management system. (Sato: Figs. 4B-4C and [0063-0056].) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welinder {modified by Rashid and Soldevila and Comay and Konishi}’s disclosure with Sato’s teachings by combining the document processing method (from Welinder {modified by Rashid and Soldevila and Comay and Konishi}) with the technique of associating the document category with a user (from Sato) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the document processing method would still work in the way according to Welinder {modified by Rashid and Soldevila and Comay and Konishi} and the technique of associating the document category with a user would continue to function as taught by Sato. In fact, the inclusion of Sato's technique of associating the document category with a user would provide a practical and/or alternative implementation of the document processing method and as a result would enable a better and more flexible document processing method due to the alternative implementation provided by Sato.
Therefore, it would have been obvious to combine Welinder {modified by Rashid and Soldevila and Comay and Konishi} with Sato to obtain the invention as specified in claim 8. 
Claims 14 and 20 is similarly rejected as claim 8 discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pandian et al. (US 20050289182 A1): An intelligent document recognition-based document management system includes modules for image capture, image enhancement, image identification, optical character recognition, data extraction and quality assurance. The system captures data from electronic documents as diverse as facsimile images, scanned images and images from document management systems. It processes these images and presents the data in, for example, a standard XML format. The document management system processes both structured document images (ones which have a standard format) and unstructured document images (ones which do not have a standard format). The system can extract images directly from a facsimile machine, a scanner or a document management system for processing. (abstract)
Watanabe (US 20140337190 A1): An approach is provided for processing invoices that includes the use of a purchase order system to verify information on the invoices. Invoice image data that represents an invoice is received and one or more text fields represented in the invoice image data are obtained. The one or more text fields represented in the invoice image data are compared to purchase order data from a purchase order system. If the one or more text fields represented in the invoice image data do not match the purchase order data from the purchase order system, then the one or more text fields represented in the invoice image data are designated for special processing. If the one or more text fields represented in the invoice image data match the purchase order data from the purchase order system, then the invoice is designated as verified and the one or more text fields are transmitted to an accounting system for processing. (abstract)
Hanson et al. (US 20140012742 A1): Embodiments of the invention are directed to systems, methods, and computer program products for electronic processing of paper invoices. The invention allows provides a user with information about a paper invoice through the use of the user's mobile computing device. In some embodiments, a method comprises providing a computer processor executing computer readable code structured to cause the computer processor to (a) receive information associated with an image of the invoice, wherein the image is captured by a mobile computing device of the user; (b) identify the invoice based at least partially upon the information associated with the image of the invoice; (c) determine financial institution information associated with the invoice; and (d) present, via the mobile computing device of the user, an indication of the financial institution information. (abstract)
Esham et al. (US 20070064987 A1): A system uses imaging device orientation, location and inclination data to create a link between a medical report statement and a specific image or series of images enabling a user to view a patient imaging report of a patient automatically associating a patient image and a corresponding report statement. A system identifies an anatomical portion of a patient using positional data derived from an imaging device. The system includes an acquisition processor for acquiring positional data of a directional image acquisition unit oriented to acquire an image of a particular anatomical portion of a patient. The positional data corresponds to a particular orientation used to acquire a particular image of the particular anatomical portion of the patient. A repository of mapping data links positional data of the image acquisition unit with data identifying anatomical portions of a patient. An image data processor associates the particular image derived using the image acquisition unit with a particular anatomical portion of a patient using the mapping data. (abstract)
Yang et al. (US 20080310721 A1): A method of recognizing characters in a document image comprises examining the intensity of pixels in the document image and identifying a peak intensity deemed to represent foreground in the document image. A threshold level for distinguishing the foreground from background in the document image as a function of the identified peak intensity is determined. The document image is thresholded using the threshold level to identify the foreground. Character recognition is performed on the foreground of the document image. (abstract)
Simantov et al. (US 20200110930 A1): Systems and methods for automatic information retrieval from imaged documents. Deep network architectures retrieve information from imaged documents using a neuronal visual-linguistic mechanism including a geometrically trained neuronal network. An expense management platform uses the neuronal visual-linguistic mechanism to determine geometric-semantic information of the imaged document. (abstract)
Chan et al. (US 8065611 B1): A system and method for associating a document with a concept are provided. One or more idea-electronic document associations is identified, wherein each idea-electronic document association is based on a user performance criteria relative to the electronic document and the idea. At least one of the one or more electronic documents is identified with a concept based on the one or more idea-electronic document associations, wherein the concept is related to the one or more ideas. (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669